Citation Nr: 0636602	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has submitted to reopen a 
claim of entitlement to service connection for blackouts, 
claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a request to reopen a claim of 
service connection for blackouts, claimed as residuals of a 
head injury.

A hearing was held in April 2005 before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  In a December 1993 rating action, the RO denied a request 
to reopen a claim of service connection for blackouts, 
claimed as residuals of a head injury; the veteran did not 
appeal that action. 

2.  Evidence received since the December 1993 rating action 
is cumulative and redundant of information previously 
considered; and does not relate to an unestablished fact 
necessary to substantiate the claim, nor raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1993 decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2006).

2.  Evidence received since the December 1993 rating action 
is not new and material; and does not relate to an 
unestablished fact necessary to substantiate the claim; and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is not found 
to be reopened by way of the submission of new and material 
evidence, no disability rating or effective date will be 
assigned.  As a result there can be no possibility of any 
prejudice to the veteran.

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In this case, the veteran's motion to reopen his claim for 
service connection was received in June 2003.  In 
correspondence dated in October 2003, he was notified of the 
provisions of the VCAA as they pertain to the issues of 
reopening a claim for service connection, including the 
submission of new and material evidence.  

The RO provided substantive notice of what evidence suffices 
as 'new and material.'  In this regard, the RO's notice 
stated that new evidence must have been submitted to VA for 
the first time; and could not be redundant or cumulative of 
evidence VA had at the time of the previous decision.  
Moreover, material evidence was defined as evidence which 
related to an unestablished fact necessary to substantiate 
the claim.  However, the RO also stated that the new and 
material evidence must raise a reasonable possibility, that 
when considered with all the evidence of record, that the 
outcome would change.  The Board notes that this last 
statement is inaccurate; as it refers to the Colvin standard, 
which is inapplicable in this appeal.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the correct 
standard of review applicable to this appeal, "new and 
material evidence must raise a reasonable possibility of 
substantiating the claim."  See 38 C.F.R. § 3.156(a).  

The Board has undertaken a prejudicial error analysis, and 
finds that the error in the wording of the RO's notice 
appears to have been harmless, with no prejudice having been 
done to the veteran.  See 38 U.S.C. § 7261(b)(2).  The Board 
has reached this conclusion after observing that there is no 
indication that the RO's final determination was made in 
reliance upon the impermissible Colvin standard of review.  
This is apparent from the analysis provided in the rating 
decision and statement of the case, both of which set forth 
and apply the applicable standard of review in the reasons 
for denial.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  As there 
is no evidence that the inclusion of the additional and 
incorrect evidentiary requirement in the RO's notice 
reasonably affected the outcome of this case; the Board finds 
that it was harmless.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
the Board is satisfied that VA has assisted the veteran in 
the development of his claim in accordance with applicable 
laws and regulations.

The veteran's original service connection claim for 
blackouts, claimed as residuals of a head injury, was denied 
in a December 1993 rating action because the veteran did not 
submit evidence not previously considered to support his 
claim for service connection for chronic disability of the 
head, with associated blackout spells.  He did not appeal 
that decision of the RO.  As such, the decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100 (2006).

Laws & Analysis

In June 2003, the veteran submitted a request to reopen his 
claim for blackouts, claimed as residuals of a head injury.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 C.F.R. § 3.156 
(a) (2006).

'New' evidence means evidence not previously submitted to 
agency decision makers.  'Material' evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  

In addition, service connection may be established when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The evidence of record at the time of the December 1993 
rating action consisted of service medical records, VA 
outpatient treatment records, December 1974 VA examination 
report, a hospital report from a emergency room visit, a June 
1977 VA psychiatric treatment records from a VA medical 
facility, and various VA medical records dated through June 
1979.  

The service medical records did not reflect that the veteran 
suffered any head trauma, or received treatment for any head 
injury during service.  They showed that the veteran was seen 
in March 1951 for complaints of back and wrist pain following 
an injury.  The records also showed treatment in February 
1952 for injury to the veteran's left flank after a slip and 
fall on ice, with no reported head injuries.  Treatment for 
headache complaints was rendered in March 1953; at the time, 
he was diagnosed with chronic sinusitis.  Finally, the 
records reflected treatment for nosebleeds in August 1953 
(after he was hit in the nose by another soldier) and in 
September 1953.  The separation examination did not list any 
history of head trauma or treatment for a chronic head 
disorder, with associated blackouts.  

The December 1974 VA examination was negative for complaints 
involving the head and any diagnosis of a chronic head 
disorder or residuals from a head injury.  The June 1977 
psychiatric records showed the veteran had been admitted for 
homicidal thoughts.  He had experienced four days of amnesia, 
and complained of suicidal thought, appetite loss, severe 
recurring headaches and back pain.  The veteran gave a 
history of injuring his head while executing a parachute jump 
in training in 1951 and also while falling down a flight of 
stairs, after having blacked out, in 1952.  The remaining VA 
medical records addressed current problems with his foot, and 
include records of a two-month VA hospitalization for 
hysterical neurosis.  None of the cited reports included 
references to head trauma and blackouts in service. A rating 
action in December 1993 concluded that no new and previously 
considered evidence had been submitted by the veteran, and 
the claim remained denied.  The veteran did not appeal that 
action.   

The veteran again filed to reopen his claim in June 2003.  In 
connection with the request to reopen his claim, the veteran 
identified a VA medical center (VAMC) in New Jersey at which 
he alleged he had received treatment.  He also submitted 
written personal statements in which he described his 
military service, the alleged head injuries received therein, 
and continued blackouts following separation from service.  
The veteran was afforded a hearing in April 2005 where he 
again related the details of his military history, including 
the alleged head injuries, and associated blackouts.  

The history of events in the veteran's written statements and 
personal testimony, accumulated since the RO's December 1993 
decision, remain as previously alleged in his earlier claims.  
Specifically, the veteran alleges that in 1951, during a 
parachute training exercise, he slipped on his way out the 
tower door and struck his head on the floor.  He stated that 
he had severe headache following that fall.  The veteran 
avers that the second head injury occurred in 1952 after he 
slipped on ice and fell down a flight of stairs.  The written 
statements also relate several post-service incidents in 
which he describes having experienced bouts of amnesia and 
disorientation.

The RO requested treatment records from the New Jersey VAMC 
identified by the veteran.  They were notified in September 
2003 that the facility had no record of the veteran ever 
receiving treatment there.  However, a review of the claims 
file reveals the 1977-1978 treatment records from the New 
Jersey VAMC were obtained and associated with the claims file 
many years ago.  These records were previously considered by 
the Board in its June 1978 decision.  Other, more recent VA 
medical records, while new, are not material, as they do not 
address the basic issue of service incurrence of a head 
injury.

The Board finds that the recent personal testimony and 
written statements of the veteran do not qualify as new 
evidence, as they are cumulative and redundant of contentions 
received and considered by the RO and the Board in previous 
decisions.  Specifically, the veteran's contentions that he 
hit his head during a parachute jump and later during a slip 
and fall on ice are the same facts that he alleged in his 
original service connection claim that was denied in June 
1978.  See Bostain v. West, 11 Vet. App. 124 (1998) (Lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance of the claim is not new evidence).  

In addition, the veteran's statements are not material, as 
they still do not show that the veteran received a head 
injury in service, or that he was diagnosed with a chronic 
head disorder, with associated blackouts in service; or that 
he has had continued symptomatology of chronic blackouts 
following separation from service.  The Board notes that 
where a determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

More specifically, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. 
West, 11 Vet. App. 374 (1998).  While the appellant as a lay 
witness can certainly provide his account of visible 
symptoms, he is not a licensed health care professional.  As 
such his testimony and written statements which allege that 
he has a chronic blackout disorder caused by alleged head 
injuries in service are not competent medical evidence.  See 
YT v. Brown, 9 Vet. App. 195 (1996).  The veteran has not 
otherwise provided competent medical evidence that chronic 
blackouts are related to head injuries received in service.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim for service connection for blackouts, 
claimed as residuals of a head injury, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received, the 
application to reopen the claim for service connection for 
blackouts, claimed as residuals of a head injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


